CarletoN Harris, Chief Justice, dissenting. After giving this matter a great deal of thought, I have come to the conclusion that this court made a mistake in reversing the above styled case on the grounds set out in the opinion, and a rehearing should be granted. I cannot help but feel that we were somewhat influenced by the fact that appellant was acting as his own lawyer, and because of this fact, “bent over backward” in considering his pleadings. In no prior case that I know of (and the opinion cites none) have we held that an order to make a complaint more definite and certain has been complied with when a defendant simply makes reference to his own requests for admissions, and I gravely doubt that any lawyer would ever have contemplated this procedure as adequate. Probably a greater mistake was made in considering appellant’s “Motion to Vacate,” which was not a part of the transcript sent up, but was only a purported copy of the motion that had been made, being attached to the transcript with the affidavit of the appellant. I realize that the original motion had been removed from the file in the Circuit Clerk’s office on the order of the trial court, and we permitted the copy to be filed here with the record, but the proper remedy for appellant would have been an application for a writ of certiorari to bring up the missing pleading. The case could not have been reversed without considering this motion to vacate, since without it, the time for appeal had expired. Here again, I feel that we went out of our way to approve a questionable procedure because of the fact that appellant was acting in his own behalf, was not an attorney, and could have no knowledge of the proper method to correct, or supply defects in, a record. I am not really as concerned about this case as I am the precedent that is being set, and I am taking this occasion to say that I shall not in future cases approve this haphazard (to me) method of compliance with either an order to make more definite and certain, or to supply defects in a record. JohN A. FoglemaN, Justice, dissenting. I join in that part of the dissent on rehearing by the Chief Justice with reference to the impropriety of the method of bringing up the motion to vacate but not in the portion with reference to the amendment to the complaint.